 

Exhibit 10.19

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

AGREEMENT made as of the _____ day of ______________ between Foot Locker, Inc.
(the "Company"), a New York corporation with its principal office located at 112
West 34th Street, New York, New York, and __________________ ("Executive").

 

WITNESSETH:

 

WHEREAS, the Company believes that the establishment and maintenance of a sound
and vital management of the Company is essential to the protection and
enhancement of the interests of the Company and its shareholders;

 

WHEREAS, the Company wishes to provide for the continued employment of the
Executive with the Control Group, and the Executive is willing to commit himself
to continue to serve the Company; and

 

WHEREAS, this Agreement supersedes any employment agreement, severance plan,
policy and/or practice of the Company in effect on the date hereof for the
Executive.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto hereby agree as follows:

 

1.           Definitions. The following terms shall have the meanings set forth
in this section as follows:

 

(a)         "Affiliate" shall mean the Company and any entity affiliated with
the Company within the meaning of Code Section 414(b) with respect to a
controlled group of corporations, Code Section 414(c) with respect to trades or
businesses under common control with the Company, Code Section 414(m) with
respect to affiliated service groups and any other entity required to be
aggregated with the Company under Section 414(o) of the Code. No entity shall be
treated as an Affiliate for any period during which it is not part of the
controlled group, under common control or otherwise required to be aggregated
under Code Section 414.

 

(b)         "Beneficiary" shall mean the individual designated by the Executive,
on a form acceptable by the Committee, to receive benefits payable under this
Agreement in the event of the Executive's death. If no Beneficiary is
designated, the Executive's Beneficiary shall be his spouse, or if the Executive
is not survived by a spouse, the Executive's estate.

 

(c)         "Board" shall mean the Board of Directors of the Company.

 

(d)         "Cause" shall mean (with regard to the Executive's Termination of
Employment with the Control Group): (i) the refusal or willful failure by the
Executive to substantially perform his duties, (ii) with regard to the Control
Group or any of their assets or businesses, the Executive's dishonesty, willful
misconduct, misappropriation, breach of fiduciary duty or fraud, (iii) the
willful breach by the Executive of any material provision of this Agreement,
which breach is not cured within ten (10) business days from the date of the
Company's notice of the occurrence of such breach to the Executive, or (iv) the
Executive's conviction of a felony (other than a traffic violation) or any other
crime involving, in the sole discretion of the Committee, moral turpitude.

 

 

 

 

(e)         "Change in Control" shall have the meaning set forth in Appendix A
attached hereto.

 

(f)         "Code" shall mean the Internal Revenue Code of 1986, as amended and
as hereafter amended from time to time.

 

(g)         "Committee" shall mean the Compensation and Management Resources
Committee of the Board or an administrative committee appointed by the
Compensation and Management Resources Committee.

 

(h)         "Competition" shall mean participating, directly or indirectly, as
an individual proprietor, stockholder, officer, employee, director, joint
venturer, investor, lender, or in any capacity whatsoever (within the United
States of America or in any other country where any of the Executive's former
employing members of the Control Group does business) in (A) a business in
competition with the retail, catalog, or on-line sale of athletic footwear,
athletic apparel and sporting goods conducted by the Control Group (the
"Athletic Business"), or (B) a business that in the prior fiscal year supplied
product to the Control Group for the Athletic Business having a value of $20
million or more at cost to the Company or any of its subsidiaries or affiliates;
provided, however, that such participation shall not include (X) the mere
ownership of not more than 1 percent of the total outstanding stock of a
publicly held company; (Y) the performance of services for any enterprise to the
extent such services are not performed, directly or indirectly, for a business
in competition with the Athletic Business or for a business which supplies
product to the Control Group for the Athletic Business; or (Z) any activity
engaged in with the prior written approval of the Chief Executive Officer of the
Company.

 

(i)          "Control Group" shall mean the Company and its Affiliates.

 

(j)          "Good Reason" shall mean (with respect to an Executive's
Termination of Employment with the Control Group):

 

(i)          Prior to a Change in Control, (A) a reduction in the Executive's
rate of base salary as payable from time to time, other than a reduction that
occurs in connection with, and in the same percentage as, an across-the-board
reduction over any three-year period in the base salaries of all executives of
the Company of a similar level and where the reduction is less than 20 percent
of the Executive's base salary measured from the beginning of such three-year
period; or (B) a material and adverse change in the nature and status of the
Executive's authority or responsibilities, except temporarily as a result of the
Executive's disability, illness or other absence.

 

 2 

 

 

(ii)         On or after a Change in Control, (A) any reduction in the
Executive’s rate of base salary as payable from time to time; (B) a failure of
the Company to continue in effect the benefits applicable to, or the Company's
reduction of the benefits applicable to, the Executive under any benefit plan or
arrangement (including without limitation, any pension, life insurance, health
or disability plan) in which the Executive participates as of the date of the
Change in Control without implementation of a substitute plan(s) providing
materially similar benefits in the aggregate to those discontinued or reduced,
except for a discontinuance of, or reduction under, any such plan or arrangement
that is legally required, and provided that in either such event the Company
provides similar benefits (or the economic effect thereof) to the Executive in
any manner determined by the Company; or (C) any material demotion of the
Executive or any material reduction in the Executive's authority or
responsibility, except temporarily as a result of the Executive's disability,
illness or other absence.

 

(iii)        At any time, (A) a reduction in the Executive's annual bonus
classification level other than in connection with a redesign of the applicable
bonus plan that affects all employees at the Executive's bonus level; (B) the
failure of any successor to the Company to assume in writing the obligations
hereunder; or (C) the Company’s failure to renew this Agreement.

 

(k)         "Non-Competition Period" shall mean (i) the period the Executive is
employed by the Control Group and (ii) at any time prior to a Change in Control,
the one (1) year period commencing on the Termination Date.

 

(l)          "Salary" shall mean an Executive's base cash compensation rate for
services paid to the Executive by the Company or an Affiliate at the time of his
Termination of Employment from the Control Group. Salary shall not include
commissions, bonuses, overtime pay, incentive compensation, benefits paid under
any qualified plan, any group medical, dental or other welfare benefit plan,
noncash compensation or any other additional compensation but shall include
amounts reduced pursuant to an Executive's salary reduction agreement under
Sections 125, 132(f) or 401(k) of the Code (if any) or a nonqualified elective
deferred compensation arrangement to the extent that in each such case the
reduction is to base salary.

 

(m)        “Section 409A” shall mean Section 409A of the Code including the
regulations issued thereunder by the Department of the Treasury.

 

 3 

 

 

(n)         "Severance Benefit" shall mean (i) in the case of the Executive's
Termination of Employment with the Control Group that does not occur within the
24- month period following a Change in Control and such termination is a
Termination of Employment by the Company without Cause or by the Executive for
Good Reason, 1.0 times the Executive’s annual Salary; or (ii) in the case of the
Executive's Termination of Employment with the Control Group that occurs within
the 24-month period following a Change in Control and such termination is a
Termination of Employment by the Company without Cause or by the Executive for
Good Reason, 1.0 times the Executive’s annual Salary plus annual bonus at target
under the Annual Incentive Compensation Plan or other annual incentive plan
applicable to the Executive.

 

(o)         “Substantially All of the Assets of the Company” shall mean at least
66 percent of the total gross fair market value of the assets of the Company
immediately prior to the acquisition by a non-related third party, determined
without regard to any liabilities associated with such assets.

 

(p)         "Termination Date" shall mean in the case of the Executive's death,
the date of death, or in all other cases, the date specified in the Notice of
Termination of Employment; provided, however, that if the Executive’s employment
is terminated by the Company due to disability as provided in Section 7(b), the
date specified in the Notice of Termination shall be at least thirty (30) days
from the date the Notice of Termination is given to the Executive.

 

(q)         "Termination of Employment" shall mean separation from service with
the Control Group in accordance with Section 409A for any reason, including, but
not limited to retirement, death, disability, resignation or dismissal with or
without Cause; provided, however, that if an Employer is no longer a member of
the Control Group and the Participant is transferred in connection with the sale
of the assets of an Employer and the successor assumes the obligations hereunder
in accordance with Section 13 hereof, a Termination of Employment shall not
occur until termination of employment with the new control group.

 

2.           Term. The initial term of this Agreement shall commence on
____________ and shall end on ____________, unless further extended or sooner
terminated as hereinafter provided. The term shall be automatically renewed for
additional one-year periods unless the Company notifies the Executive three
months prior to the end of the term that the term shall not be renewed. In no
event, however, shall the term of the Executive's employment extend beyond the
date of the Executive's actual retirement under a retirement plan of the
Company.

 

3.           Position and Duties. The Executive shall serve as ______________ of
the Company and shall have such responsibilities, duties and authority as he may
have as of the effective date of this Agreement (or any comparable position to
which he may be assigned after the effective date of this Agreement) and as may
from time to time be assigned to the Executive by the _______________ of the
Company that are consistent with such responsibilities, duties and authority.
The Executive shall devote substantially all of his working time and efforts to
the business and affairs of the Company and its Affiliates.

 

 4 

 

 

4.           Place of Performance. In connection with the Executive's employment
by the Company, the Executive shall be based in the New York metropolitan area,
except for required travel on Company business.

 

5.           Compensation and Related Matters

 

(a)         Salary. During the period of the Executive's employment hereunder,
the Company or an Affiliate shall pay to the Executive a salary at a rate not
less than the rate in effect as of the effective date of this Agreement or such
higher rate as may from time to time be determined by the Company, such salary
to be paid in accordance with the Company's normal payroll practices.

 

(b)         Expenses. During the term of the Executive's employment hereunder,
subject to Section 20 hereof, the Executive shall be entitled to receive prompt
reimbursement for all reasonable and customary expenses incurred by the
Executive in performing services hereunder, including all expenses of travel and
living expenses while away from home on business or at the request of and in the
service of the Company or an Affiliate, provided that such expenses are incurred
and accounted for in accordance with the policies and procedures established by
the Company.

 

(c)         Other Benefits. The Company shall maintain in full force and effect,
and the Executive shall be entitled to continue to participate in, all of the
employee benefit plans and arrangements in effect on the date hereof in which
the Executive participates or plans or arrangements providing the Executive with
at least equivalent benefits thereunder (including without limitation each
retirement plan, supplemental and excess retirement plans, annual and long-term
incentive compensation plans, stock option and purchase plans, group life
insurance and accident plan, medical and dental insurance plans, and disability
plan), and the Company shall not make any changes in such plans or arrangements
that would adversely affect the Executive's rights or benefits thereunder;
provided, however, that such a change may be made, including termination of such
plans or arrangements, to the extent permitted by the respective plan or
arrangement, if it occurs pursuant to a program applicable to all comparably
situated executives of the Company and does not result in a proportionately
greater reduction in the rights of or benefits to the Executive as compared with
any other comparably situated executive of the Company. The Executive shall be
entitled to participate in or receive benefits under any employee benefit plan
or arrangement made available by the Company in the future to its comparably
situated executives and key management employees, subject to and on a basis
consistent with the terms, conditions and overall administration of such plans
and arrangements. Nothing paid to the Executive under any plan or arrangement
presently in effect or made available in the future shall be deemed to be in
lieu of the salary payable to the Executive pursuant to Section 5(a). Any
payments or benefits payable to the Executive hereunder in respect of any
calendar year during which the Executive is employed by the Company for less
than the entire year shall, unless otherwise provided in the applicable plan or
arrangement, be prorated in accordance with the number of days in such calendar
year during which he is so employed.

 

 5 

 

 

(d)         Vacations. The Executive shall be entitled to no less than the
number of vacation days in each calendar year that is determined in accordance
with the Company's vacation policy as in effect on the date hereof. The
Executive shall also be entitled to all paid holidays and personal days given by
the Company to its executives.

 

6.           Offices. Subject to Sections 3 and 4, the Executive agrees to serve
without additional compensation, if elected or appointed thereto, as a director
of the Company and any of its Affiliates and in one or more executive offices of
any of the Company's Affiliates.

 

7.           Termination of Employment. The Executive's employment hereunder may
be terminated without any breach of this Agreement only upon the following
circumstances:

 

(a)         Death. The Executive's employment hereunder shall automatically
terminate upon his death.

 

(b)         Disability. If, as a result of the Executive's incapacity due to
physical or mental illness as determined by the Company in its sole discretion,
the Executive shall have been absent from his duties hereunder on a full-time
basis for a period of six consecutive months, and within 30 days after written
Notice of Termination of Employment is given (which may occur before or after
the end of such six-month period) shall not have returned to the performance of
his duties hereunder on a full-time basis, the Company may immediately terminate
the Executive's employment hereunder.

 

(c)         Cause. The Company may terminate the Executive's employment
hereunder for Cause by, at any time at its election within six months after the
Company shall obtain knowledge of the grounds for termination, giving the
Executive notice of its intention to terminate the Executive for Cause and
stating the date of Termination of Employment and the grounds for termination.

 

(d)         Good Reason. The Executive may terminate his employment hereunder
for Good Reason upon 30 days' prior written notice to the Company; provided,
however, that prior to a Change in Control, if the Company corrects the matter
that has given rise to the Good Reason event, and makes the Executive whole for
any loss to the Executive resulting from such Good Reason event, the Executive
may not so terminate his employment.

 

(e)         Without Cause. The Company may terminate the Executive's employment
hereunder without Cause upon 30 days' prior written notice to the Executive.

 

 6 

 

 

(f)         Without Good Reason. The Executive may terminate his employment
hereunder without Good Reason upon 30 days' prior written notice to the Company.

 

Any termination of the Executive’s employment by the Company or by the Executive
(other than termination pursuant to Section 7(a)) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 19. For purposes of this Agreement, a "Notice of Termination" shall mean
a notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
Employment under the provision so indicated. Notwithstanding anything in this
Agreement to the contrary, if the Company becomes obligated to make any payment
to the Executive pursuant to the terms hereof at or prior to the expiration of
this Agreement, then this Agreement shall remain in effect until all of the
Company's obligations hereunder are fulfilled.

 

8.           Benefits Upon Termination of Employment.

 

(a)         Death. In the event of the Executive's Termination of Employment
with the Control Group due to his death, the Company shall pay any amounts due
to the Executive under Section 5 through the date of his death in accordance
with the payment provisions of Section 5 and Section 13.

 

(b)         Disability. In the event of the Executive's Termination of
Employment with the Control Group under Section 7(b), the Company shall pay any
amounts due to the Executive under Section 5 through the Termination Date in
accordance with the payment provisions of Section 5 and shall have no other
obligation to the Executive or his dependents other than amounts due, if any,
under the Company's long-term disability plan, and any benefits offered by the
Company under its then policy to employees who become disabled while employed by
the Company.

 

(c)         Cause. In the event the Executive's employment with the Control
Group is terminated for Cause, the Company shall pay any amounts due to the
Executive under Section 5 through the Termination Date in accordance with the
payment provisions of Section 5 and shall have no other obligation to the
Executive or his dependents other than any amounts, if any, due to Executive
under its then existing policies to employees whose employment is terminated for
Cause or under the specific terms of any welfare, pension, fringe benefit or
incentive plan. Other than as provided in the preceding sentence, in the event
the Executive's employment is terminated for Cause, he shall not be entitled to
the benefits and payments provided under Section 8(g) below.

 

(d)         Without Cause or For Good Reason. In the event the Executive's
employment with the Control Group is terminated by the Company without Cause, or
the Executive terminates employment with the Control Group within 60 days after
the occurrence of a Good Reason event with regard to the Executive, the Company
shall pay any amounts due to the Executive under Section 5 through the
Termination Date in accordance with the payment provisions of Section 5 and
shall pay the Executive a Severance Benefit as provided in Section 8(f) below.

 

 7 

 

 

(e)         Following a Change in Control. Notwithstanding anything to the
contrary contained herein, if, within 24 months following a Change in Control,
the Executive’s employment with the Control Group is terminated without Cause or
if the Executive terminates employment with the Control Group within sixty (60)
days after the occurrence of a Good Reason event with regard to the Executive,
(i) the Executive shall receive his Severance Benefit as provided in Section
8(f) below and (ii) the restrictions on Competition and no-hire contained in
Sections 9(a)(i) and 9(b), respectively, shall not apply.

 

(f)         Timing and Form of Payment. The Executive shall receive payment of
his Severance Benefit in a lump sum payment within 10 days following the
six-month anniversary of the Termination Date, provided that the Executive has
signed and returned to the Company the release provided for in Section 12 in a
form acceptable to the Company (the “Release”). The Release shall be provided to
the Executive within seven (7) days following the Termination Date. In order to
receive his Severance Benefit, the Executive will be required to sign the
Release within twenty-one (21) or forty-five (45) days after the date it is
provided to him, whichever is applicable under applicable law, and not revoke
the Release within the seven (7) day period following the date the Executive
signs the Release. If the Company has not received from the Executive an
effective Release as of the six-month anniversary of the Termination Date, no
Severance Benefit shall be paid to the Executive.

 

(g)         Except as set forth below and other than in cases where the
Executive's employment with the Control Group is terminated pursuant to Sections
7(a), 7(b), 7(c) or 7(f), the Company shall provide the Executive with
post-termination medical and dental benefits in a manner intended to satisfy the
requirements of Code Sections 105(h) and 409A as follows: (i) immediately
following the Termination Date, the Executive will be entitled to elect such
continuation coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), subject to the terms and conditions of the
Company’s medical and dental benefit plans and the provisions of COBRA; (ii) if
the Executive elects COBRA continuation coverage, he will pay the applicable
COBRA premiums during the period that his medical and dental benefits are
continued pursuant to COBRA; and (iii) for each month that his medical and
dental benefits are continued pursuant to COBRA, but not exceeding 12 months,
the Company will pay to the Executive, on a monthly basis, the difference in the
amount of COBRA premiums he pays and the amount the Executive would have paid
for such medical and dental coverage as an active employee for such month.

 

 8 

 

 

Notwithstanding anything else herein, the Executive shall not be entitled to any
benefits following his Termination Date other than the benefits provided in
Section 8 and, without limiting the generality of the foregoing, the Executive
specifically shall not be entitled to continue to participate in any group
disability or voluntary accidental death or dismemberment insurance plan he
participated in prior to his Termination Date. Without limiting the generality
of the foregoing, the Executive shall not accrue additional benefits under any
pension plan of the Company or an Affiliate (whether or not qualified under
Section 401(a) of the Code) following his Termination Date, provided, however,
that to the extent provided for under any applicable plan, the amount of any
Severance Benefit may be included in the Executive's earnings for purposes of
calculating the Executive's benefit under the Foot Locker Retirement Plan, the
Foot Locker Excess Cash Balance Plan, and the Foot Locker 401(k) Plan.

 

(h)         In the event of the Executive's death after becoming eligible for
the Severance Benefit described in Section 8(f) and prior to payment of such
amount, such Severance Benefit shall be paid to the Executive's Beneficiary.

 

(i)          Notwithstanding anything else herein, to the extent the Executive
would be subject to the excise tax under Section 4999 of the Code on the amounts
in Section 8(f) and such other amounts or benefits he received from the Company
and its Affiliates required to be included in the calculation of parachute
payments for purposes of Sections 280G and 4999 of the Code, the amounts
provided under this Agreement shall be automatically reduced to an amount one
dollar less than that which, when combined with such other amounts and benefits
required to be so included, would subject the Executive to the excise tax under
Section 4999 of the Code if, and only if, the reduced amount received by the
Executive on a net after-tax basis after taking into account federal, state and
local income and social security taxes at the maximum marginal rates would be
greater than the unreduced amount to be received by the Executive on a net
after-tax basis after taking into account federal, state and local income and
social security taxes at the maximum marginal rates minus the excise tax payable
under Section 4999 of the Code on such amount and the other amounts and benefits
received by the Executive and required to be included in the calculation of a
parachute payment for purposes of Sections 280G and 4999 of the Code.

 

 9 

 

 

9.           Non-Competition and Confidentiality.

 

(a)          (i)          The Executive agrees that he shall not engage in
Competition during the Non-Competition Period, subject to the Company's option
to waive all or any portion of the Non-Competition Period, as more specifically
provided for in the following paragraph.

 

(ii)         As additional consideration for the covenant not to compete during
the Non-Competition Period described above, the Company shall pay the Executive,
on a monthly basis, the sum of 25 percent of the Executive's monthly Salary,
less the amount of the Executive's "Monthly Severance Benefit," if any. This
additional consideration shall be payable for the one (1) year period commencing
on the Termination Date and shall be payable on the first day of each month. For
purposes of this provision, the "Monthly Severance Benefit" shall be equal to
the Severance Benefit divided by 12. The Company has the option, for any reason,
to elect to waive all or any portion of the one (1) year period of
Non-Competition commencing on the Termination Date, by giving the Executive
written notice of such election not later than thirty (30) days following the
Termination Date. In that event, the Company shall not be obligated to pay the
Executive under this paragraph for any months as to which the covenant not to
compete has been waived. The Company may discontinue payments being made
pursuant to this paragraph at any time during the Non-Competition Period that
(i) Executive is engaged in full-time employment that, in the Company's opinion,
does not violate the provisions of Section 9(a)(i) hereof, or (ii) Executive
violates the provisions of Section 9(a)(i) hereof.

 

(b)          The Executive acknowledges that, during the course of his
employment with the Company, due to the nature of the position he occupies he
will have access to confidential information of the Company concerning its
executives and employees, including, but not limited to, their background,
experience, education, training, capabilities, and potential. He agrees,
therefore, that if his employment is terminated at any time prior to a Change in
Control (a) by the Company for any reason or (b) by the Executive for any
reason, he shall not, for a one-year period beginning on the Termination Date,
intentionally recruit, solicit or induce any employee or employees of the
Control Group to terminate their employment with, or otherwise cease their
relationship with, the former employing members of the Control Group where such
employee or employees do in fact so terminate their employment.

 

(c)          The Executive shall not at any time during the term of this
Agreement, or thereafter, communicate or disclose to any unauthorized person, or
use for the Executive's own account, without the prior written consent of the
Chief Executive Officer of the Company, nonpublic information of any kind
concerning the Company or any of its subsidiaries or affiliates, including, but
not limited to, nonpublic information concerning finances, financial plans,
accounting methods, strategic plans, operations, personnel, organizational
structure, methods of distribution, suppliers, customers, client relationships,
marketing strategies, real estate strategies or the like. In the event of the
termination of Executive's employment, Executive shall, on or before the
Termination Date, return all Confidential Information in his possession, in
whatever form, to the Company. It is understood, however, that the obligations
set forth in this paragraph shall not apply to the extent that the aforesaid
matters (a) are disclosed in circumstances in which the Executive is legally
required to do so or (b) become generally known to and available for use by the
public other than by the Executive's wrongful act or omission.

 

 10 

 

 

(d)          The Executive agrees that any breach by him of the terms of Section
9 would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law; the Executive therefore agrees
that in the event of a breach or threatened breach by the Executive of the
provisions of Section 9, the Company shall be entitled to an immediate
injunction and restraining order to prevent such breach or threatened breach or
continued breach by the Executive, including any and all persons and entities
acting for or with the Executive, without having to prove damages, in addition
to any other remedies to which the Company may be entitled at law or in equity.
The terms of this paragraph shall not prevent the Company from pursuing any
other available remedies for any breach or threatened breach hereof, including
but not limited to the recovery of damages from the Executive. The Executive and
the Company further agree that the provisions of the covenant not to compete are
reasonable and that the Company would not have entered into this Agreement but
for the inclusion of such covenant herein. If any provision of the covenants set
forth in Section 9 is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend over the maximum period of time, range of activities or geographic
area as to which it may be enforceable.

 

(e)          The provisions of Section 9 shall survive any termination of this
Agreement and the existence of any claim or cause of action by the Executive
against the Control Group, whether predicated on this Agreement or otherwise,
shall not constitute a defense to the enforcement by the Company of the
covenants and agreements of Section 9.

 

10.         No Duty to Mitigate/Set-off. The Company agrees that if the
Executive's employment with the Control Group is terminated during the term of
this Agreement, the Executive shall not be required to seek other employment or
to attempt in any way to reduce any amounts payable to the Executive by the
Company pursuant to this Agreement. Further, the amount of the Severance Benefit
provided for in this Agreement shall not be reduced by any compensation earned
by the Executive or benefit provided to the Executive as the result of
employment by another employer or otherwise. Except as otherwise provided
herein, the Company's obligations to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any circumstances, including without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Company may have
against the Executive. The Executive shall retain any and all rights under all
pension plans, welfare plans, equity plans and other plans, including other
severance plans, under which the Executive would otherwise be entitled to
benefits.

 

 11 

 

 

11.         Withholding. The Company shall have the right to make such
provisions as it deems necessary or appropriate to satisfy any obligations it
may have to withhold federal, state, or local income or other taxes incurred by
reason of payments pursuant to this Agreement. In lieu thereof, the Company
shall have the right to withhold the amount of such taxes from any other sums
due or to become due from the Company or an Affiliate to the Executive upon such
terms and conditions as the Committee may prescribe.

 

12.         Release. In consideration of the Executive's entitlement hereunder
to a Severance Benefit which exceeds the severance benefit provided for under
the Company's standard severance program and as a condition of receiving any
Severance Benefit hereunder with regard to a Termination of Employment occurring
prior to a Change in Control, the Executive shall be required to provide the
Company with a release of all claims of the Executive (except with regard to
claims for payment of benefits specifically payable or providable hereunder
which have not been paid as of the effective date of the release, claims for
vested accrued benefits or claims under COBRA) of any kind whatsoever against
the Control Group, its past or present officers, directors and employees, known
or unknown, as of the date of the release. The release shall be in such form as
may reasonably be specified by the Company.

 

13.         Successors; Binding Agreement. In addition to any obligations
imposed by law upon any successor to the Company, the Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree in writing to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. This Agreement shall inure to
the benefit of and be enforceable by the Executive's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive shall die while any amount would still
be payable to the Executive hereunder if the Executive had continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to the Executive's Beneficiary, or the
executors, personal representatives or administrators of the Executive's estate.

 

14.         Termination of Prior Agreement. The Executive Employment Agreement
entered into between the Company and the Executive dated _______________, 20__
is terminated as of _______________ without any further obligation of the
parties thereto.

 

15.         Miscellaneous. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officer as may be specifically
designated by the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement. All references to sections of the Code or any other law
shall be deemed also to refer to any successor provisions to such sections and
laws.

 

 12 

 

 

16.         Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

17.         Severability. If any provisions of this Agreement shall be declared
to be invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect.

 

18.         Arbitration. Any dispute or controversy arising under or in
connection with this Agreement or the breach thereof, other than injunctive
relief pursuant to Section 9, shall be settled by arbitration, conducted before
a panel of three arbitrators in New York, New York, or in such other city in
which the Executive is then located, in accordance with the rules of the
American Arbitration Association then in effect. The determination of the
arbitrators, which shall be based upon a de novo interpretation of this
Agreement, shall be final and binding and judgment may be entered on the
arbitrators' award in any court having jurisdiction. The costs assessed by the
American Arbitration Association for arbitration shall be borne by the Company.

 

19.         Notice.          Any notice to either party hereunder shall be in
writing, and shall be deemed to be sufficiently given to or served on such
party, for all purposes, if the same shall be given personally delivered to such
party, or sent to such party by registered mail, postage prepaid, in the case of
the Executive, at his principal residence address as shown in the records of the
Company, and in the case of the Company, to the General Counsel, Foot Locker,
Inc., 112 West 34th Street, New York, New York 10120.

 

Either party may change the address to which notices are to be sent to such
party hereunder by written notice of such new address given to the other party
hereto. Notices shall be deemed given when received if delivered personally or
three days after mailing if mailed as aforesaid.         

 

20.         Section 409A. This Agreement is intended to comply with, or be
exempt from, Section 409A and all provisions hereof shall be construed in a
manner to so comply. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year and (iii) such
payments shall be made on or before the last day of the Executive’s taxable year
following the taxable year in which the expense was incurred. The parties
further agree that there is no guarantee as to the tax consequences of payments
provided for hereunder.

 

21.         Compensation Recoupment. Notwithstanding anything herein to the
contrary, the Executive agrees that incentive compensation, as defined under the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and such
regulations as are promulgated thereunder from time to time (“Dodd-Frank”),
payable to him under the Company’s bonus plans, this Agreement or any other
plan, arrangement or program established or maintained by the Company shall be
subject to any clawback policy adopted or implemented by the Company in respect
of Dodd-Frank, or in respect of any other applicable law or regulation.

 

 13 

 

 

22.         Governing Law. The validity, interpretation, construction,
enforcement and performance of this Agreement shall be governed by the laws of
the State of New York without regard to its conflicts of laws principles. For
purposes of Section 9, the Executive consents to the jurisdiction of state and
federal courts in New York County.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Executive's hand has hereunto been set as of the date first set forth
above.

 

  FOOT LOCKER, INC.         By:                   Executive

 

 14 

 

 

APPENDIX A

 

Change in Control

 

A Change in Control shall mean any of the following:

 

(A)         the merger or consolidation of the Company with, or the sale or
disposition of all or Substantially All of the Assets of the Company to, any
person or entity or group of associated persons or entities (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)) (a “Person”) other than (a) a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving or parent entity) fifty
percent (50%) or more of the combined voting power of the voting securities of
the Company or such surviving or parent entity outstanding immediately after
such merger or consolidation; or (b) a merger or capitalization effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person is or becomes the beneficial owner, directly or indirectly (as determined
under Rule 13d-3 promulgated under the Exchange Act), of securities representing
more than the amounts set forth in (B) below;

 

(B)         the acquisition of direct or indirect beneficial ownership (as
determined under Rule 13d-3 promulgated under the Exchange Act), in the
aggregate, of securities of the Company representing thirty-five percent (35%)
or more of the total combined voting power of the Company’s then issued and
outstanding voting securities by any Person (other than the Company or any of
its subsidiaries, any trustee or other fiduciary holding securities under any
employee benefit plan of the Company, or any company owned, directly or
indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of Common Stock of the Company) acting in
concert; or

 

(C)         during any period of not more than twelve (12) months, individuals
who at the beginning of such period constitute the Board, and any new director
whose election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (⅔) of the directors
then still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority thereof.

 

This definition is intended to constitute a change in ownership or effective
control of a corporation or change in the ownership of a substantial portion of
the assets of a corporation, in each case, as defined under Section 409A, and
shall be construed in a manner consistent with such intent.

 

 15 

 

